Citation Nr: 0017666	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-14 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the delimiting date for receiving educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Chapter 30) was correct.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran had honorable active military service from 
November 20, 1985, to June 2, 1988, and he had a period of 
service from June 3, 1988 to November 28, 1989, from which he 
was discharged under honorable conditions (general 
discharge).  

This matter came before the Board of Veterans' Appeals 
(Board) from a May 1998 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma that the veteran's delimiting date for receiving 
educational assistance benefits under Chapter 30 was June 3, 
1998.  A notice of disagreement was received in July 1998.  A 
statement of the case was issued in August 1998.  A 
substantive appeal was received from the veteran in September 
1998.  A hearing was held before a member of the Board at a 
VA facility in San Antonio, Texas, in December 1999. 


FINDINGS OF FACT

1.  The veteran served on active duty from November 20, 1985, 
to June 2, 1988, and received an honorable discharge.  

2.  The veteran had an additional period of service from June 
3, 1988, to November 28, 1989, from which he was discharged 
under honorable conditions (general discharge).


CONCLUSION OF LAW

The veteran's delimiting date for receiving educational 
assistance benefits under Chapter 30 is June 3, 1998.  
38 U.S.C.A. §§ 3011(a), 3031(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 21.7042(a), 21.7050(a) (1999)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the delimiting date for his receipt 
of educational assistance benefits under Chapter 30 was 
incorrectly determined by the RO to be June 3, 1998.  He 
contends, in essence, that the correct date is November 29, 
1999, this date representing the date 10 years after his 
separation from his last period of service.

The Board points out that the governing legal criteria, as 
pertinent to this particular case, specify that in order to 
be eligible to receive educational benefits pursuant to 
Chapter 30, an individual, after June 30, 1985, must first 
become a member of the Armed Forces, serve at least two years 
of continuous service, and must be discharged with an 
"honorable" discharge.  38 U.S.C.A. § 3011(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 21.7042 (a) (1999).

It is also noted that the governing legal criteria provide a 
ten-year period of eligibility during which an individual may 
use his entitlement to Chapter 30 educational assistance 
benefits; and this period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a) (West 
1991 & Supp. 2000); 38 C.F.R. § 21.7050(a) (1999).

The record reflects that the veteran enlisted to serve on 
active duty on November 20, 1985, and thereafter served until 
to June 2, 1988.  On that date, he was issued an honorable 
discharge, and reenlisted the next day.  According to a 
Certificate of Release or Discharge from Active Duty (DD Form 
214), he was given a general discharge, under honorable 
conditions, on November 28, 1989.  The narrative reason for 
discharge was: "Misconduct -- commission of a serious 
offense." 

The Board observes, as reflected above, that the veteran 
first became a member of the Armed Forces after June 30, 
1985, served for more than two and one half continuous years 
thereafter, and was honorably discharged on June 2, 1998.  
Based on this service, the veteran met the basic eligibility 
requirements for Chapter 30 benefits.  As he received a 
general discharge, albeit under honorable conditions, on 
November 28, 1989, his delimiting date for Chapter 30 
educational assistance benefits was properly determined to be 
June 3, 1998, when the statute and regulations are read 
together. 

In this regard, the Board emphasizes that the character of 
the veteran's discharge from his second period alone would 
not satisfy the basic eligibility requirement for Chapter 30 
benefits.  38 U.S.C.A. § 3011(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 21.7042 (a) (1999).  This conclusion was 
emphasized in a precedent opinion of the VA Office of General 
Counsel.  See VAOPGCPREC 10-92 (April 1, 1992), which is 
binding on the Board.  As such - again, when the statute and 
regulations are read together - the veteran's November 28, 
1989, discharge date is not the proper date to use when 
determining his delimiting date for Chapter 30 educational 
benefits, since the latter period was not terminated by an 
honorable discharge.  As a result, that discharge was not a 
qualifying discharge for eligibility for Chapter 30 
educational assistance and the delimiting period may not be 
based upon that date. 38 U.S.C.A. §§ 3011(a)(1)(A), (3)(B), 
3031(a).  The appropriate date was June 2, 1988, the date he 
received an honorable discharge, and as such, the delimiting 
date is, appropriately, June 3, 1998.    

Under the governing law and regulatory provision, which are 
binding on the Board pursuant to 38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1998), the veteran is not entitled to Chapter 30 
educational benefits beyond June 3, 1998.  38 U.S.C.A. 
§ 3011(a) (West 1991 & Supp. 2000); 38 C.F.R. § 21.7044(a)(5) 
(1999).  No exceptions to the controlling legal criteria have 
been provided in the Federal regulations, and the Board has 
no authority to overturn or to disregard this very specific 
limitation on the award of Chapter 30 educational benefits.  
38 U.S.C.A. § 7104(a) (West 1991).  Eligibility for Chapter 
30 benefits must be based upon qualifying service terminated 
by an honorable discharge.  

The Board recognizes, as reflected by the record and the 
testimony presented during the December 1999 hearing, that 
since separating from service, the veteran has diligently and 
successfully pursued a program of education, utilizing 
available Chapter 30 benefits through the end of the 
recognized delimiting period discussed above.  His 
perserverance in pursuing and completing his program is 
laudatory.  However, the Board is without legal authority to 
grant the benefit sought on appeal.  In Sabonis v. Brown, 6 
Vet. App. 426 (1994), the Court held that in cases such as 
this in which  the law is dispositive, the claim should be 
denied because of the absence of legal merit.

As a final note, if the veteran were to have the character of 
his November 1989 discharge amended, through proceedings of a 
United States Army Discharge Review Board or other 
appropriate authority, he would be welcome to submit a claim 
for extension of his delimiting delimiting date.  See 
generally 38 U.S.C.A. § 3031(b) (West 1991).  


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

